DETAILED ACTION
Status of Claims
Claims 1 – 20 are pending.
Claims 1, 8, and 15 are independent.
This office action is Non-Final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation the “control unit” coupled with functional language “…configured to a measured operating voltage reference…determine an operating voltage difference between a desired operating voltage reference and the measured operating voltage reference…access the mappings with the determined operating voltage difference… determine a voltage adjustment for the operating voltage reference based at least in part on an age indicated by the age tracking unit…update the operating voltage reference with the voltage adjustment” in claims 1, 2, 4, 6,7, 15, 16, 18, 20 and “age tracking unit” coupled with functional language “…configured to measure an age of the apparatus…” in claims  1, 8,and 15.
A review of the specification shows that the following appears to be the
corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-
AIA  35 U.S.C. 112, sixth paragraph limitation: paragraphs 0016-0019, 0029-0030, 0033-0037, 0045, 0047, 0049 – 0051, 0053 – 0056, 0058, 0059]. The “control unit” and “age tracking unit” appear to be generic computing elements.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Urakawa; Yukihiro (Japanese Patent Application No. JP2009152311, hereinafter “Urahara”).
As per claim 1, Urakawa teaches an apparatus [Fig. 1, integrated circuit 10] comprising: 
an age tracking unit configured to measure an age of the apparatus [0033: “… The monitor circuit 12 has a replica circuit, and monitors the performance of the internal circuit 10 by the replica circuit. The replica circuit includes, for example, a ring oscillator …”; 0052: “… The operating time measurement circuit 17 replaces a monitor circuit (replica circuit) and measures the total operating time of the internal circuit 11”]; and 
a control unit [Fig. 1, power supply voltage determination circuit 14A – the VRM control code then output by the voltage control circuit 15 represents the aging] configured to: 
receive a measured operating voltage reference from a power supply monitor [Fig.1, arrow from 12 – 14A]; 
determine an age of the apparatus based on the measured operating voltage reference [0036 – 0038: age represented by VRM]; and 
update the measured age with the determined age [Fig. 1, arrow from 14A to 15].

As per claim 2, Urahara teaches the apparatus as recited in claim 1, wherein the control unit is further configured to: determine an operating voltage difference between a desired operating voltage reference and the measured operating voltage reference; and determine the age of the apparatus based on the operating voltage difference [0040 - 0041] .

As per claim 3, Urahara teaches the apparatus as recited in claim 2, wherein the apparatus further comprises circuitry configured to store mappings between voltage differences with the desired operating voltage reference and corresponding ages of the apparatus [0040 -0041: the transformation/conversion on the transformation conversion table B is performed by the trimming circuit ].

As per claim 4, Urahara teaches the apparatus as recited in claim 3, wherein the control unit is further configured to access the mappings with the determined operating voltage difference [0040-0041].

As per claim 5, Urahara teaches  the apparatus as recited in claim 2, wherein the determined age is younger than an age previously stored by the age tracking unit [younger age depends on prior store value, fig.1].

As per claim 6, Urahara teaches the apparatus as recited in claim 1, wherein the control unit is further configured to determine a voltage adjustment for the operating voltage reference based at least in part on an age indicated by the age tracking unit [voltage is adjusted based on VRM code].

As per claim 7, Urahara teaches the apparatus as recited in claim 6, wherein the control unit is further configured to update the operating voltage reference with the voltage adjustment [voltage is adjusted based on VRM code].


As per claims 8 - 14, it is directed the method of steps to implement on the apparatus set forth in claims 1  - 7. Urahara teaches the claimed apparatus. Therefore, Urahara teaches the apparatus to implement the claims steps.

As per claims 15  - 20, it is directed to an apparatus to implement the method of steps set forth in claims 8 - 14. Urahara teaches the claimed method steps. Therefore, Urahara teaches the apparatus to implement the claims steps.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Satyamoorthy; Anard et al. (US Patent Application Publication No. 2013/0117582) “OFFLINE COMMUNICATION IN A VOLTAGE SCALING SYSTEM”
Kumar; Hermant. (US Patent Application Publication No. 2014/0176116) “QUANTIFYING SILICON DEGRADATION IN AN INTEGRATED CIRCUIT”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL S JOHNSON whose telephone number is (571)270-3485. The examiner can normally be reached 10AM-7PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRELL S JOHNSON/Primary Examiner, Art Unit 2187